Title: From George Washington to Philemon Dickinson, 15 May 1781
From: Washington, George
To: Dickinson, Philemon


                        Dear Sir

                            Head Quarters New Windsor 15th May 1781
                        
                        You may be assured that nothing would give me greater pleasure than to interest myself in a matter which
                            concerned you or your friend, could I do it with propriety, but, unfortunately, the request which you make cannot, from
                            the present circumstances of Affairs, be complied with by me. As I have never had the least correspondence with Don Galvez
                            or any of the spanish Commanders, except a complimentary letter from the Governor of the Havannah, you will readily
                            perceive that it would appear strange should I interfere in a measure of the kind you mention, I however think the thing
                            of serious importance to individuals who are friendly to the interests of the United States, but who may have invested
                            property in the Floridas previous to the Rupture with Great Britain, and I have no doubt but could the matter be properly
                            stated to His Excellency the Minister of France and those individuals pointed out, He would concert Means with the spanish
                            Commanders to grant indulginces if not perfectly secure the Estates of just persons should those Governments fall to the
                            spanish arms. I am with very great Esteem Dear Sir Yr most obt Servt.

                    